Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received 07/02/2021 has been entered in full. 
Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive. Specifically the Applicant amended claim 16 which was rejected under 102 to include similar limitations rejected in claim 3. While this serves to overcome the 102 rejection, it does not serve to overcome a 103 rejection. Moving on to claim 3, the Applicant argues the following 

    PNG
    media_image1.png
    155
    738
    media_image1.png
    Greyscale
 
	First it is noted that the claim language does not state “only when” but rather states “control power output to supply power to the fingerprint collection device when detecting…”. Thus technically the Applicant is arguing a limitation that is not specifically claimed. 
	Furthermore the Examiner directs the Applicant’s attention to paragraph 0029 of Naruse which discloses that when the fingerprint reading portion 170 is depressed by a finger the power button 141 under the fingerprint reading portion 170 will be pressed 
	
    PNG
    media_image2.png
    309
    416
    media_image2.png
    Greyscale

Finally it is noted that Huang also discloses controlling a power output to the fingerprint collection circuit and configured to control a power output to the fingerprint collection circuit when activated (see paragraphs 0007-0008 and 0011 copied below in the rejection).  Thus not only does Naruse teach the claimed limitation noted above but Huang does as well. Thus claim 3 continues to be rejected under the same grounds as the previous rejection, and claim 16 is changed to a 103 rejection (necessitated by the amendment) to address the similar limitations added. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 3-4, 6-16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al US 2017/0147800 (hereinafter “Huang”) in view of Naruse et al. US 2017/0061191 (hereinafter “Naruse”).
Regarding claim 3, Huang discloses a terminal device (see figure 2)

    PNG
    media_image3.png
    548
    725
    media_image3.png
    Greyscale

comprising:


    PNG
    media_image4.png
    368
    525
    media_image4.png
    Greyscale
 ; 
a power button  configured to interwork with the contact (214 of figure 2)
 a fingerprint collection circuit disposed on the power button (paragraph 0007, the users fingerprint may be scanned using the power button of the device) ; 
a power control circuit coupled to the power button (see figure 2) and configured to: 

    PNG
    media_image5.png
    951
    505
    media_image5.png
    Greyscale

and control the power output to supply the power to the fingerprint collection circuit when detecting that the contact is closed (as discussed above in paragraph 0007 when the button is activated the fingerprint image is scanned, see also paragraph 0011, note further that as addressed in the arguments above Naruse discloses this limitation as well in paragraph 0029)

    PNG
    media_image6.png
    144
    437
    media_image6.png
    Greyscale

wherein the fingerprint collection circuit is configured to: 
collect fingerprint data; 
send the fingerprint data to a fingerprint recognition circuit configured to; 
receive the fingerprint data from the fingerprint collection circuit; 
and match the fingerprint data with preset fingerprint data: and a login circuit configured to log in to the terminal device when the fingerprint data match with the preset fingerprint data (see paragraph 0008 cited above, the fingerprint information is received and matched with fingerprints on record in order to log on a user).
Huang does not explicitly disclose wherein a contact closing stroke of the power button is less than a maximum stroke of the power button.
Naruse discloses a similar invention to Huang, specifically a fingerprint sensing circuit 170 of figures 2 and 3, which is connected to a power button 140 which has a 


    PNG
    media_image7.png
    1179
    580
    media_image7.png
    Greyscale



	

    PNG
    media_image8.png
    186
    419
    media_image8.png
    Greyscale


Huang and Naruse are analogous art because they are from the same field of endeavor of fingerprint switches on power buttons. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Huang and Naruse to make the contact closing stroke of the power button less than a maximum stroke of the power button as taught by Naruse. The motivation would be to account for the distortion that occurs due to the different pressures applied to the button to produce an improved image for fingerprint recognition as taught by Naruse. 

Regarding claim 6, Huang discloses determining that the fingerprint data match preset data and send a matching success message to the login circuit (see paragraphs 0007-0008).
Regarding claim 7, Huang discloses determining that the fingerprint data match preset data and send preset fingerprint data to the login circuit (see paragraphs 0007-0008).
Regarding claim 8, Huang discloses wherein the fingerprint recognition circuit is further configured to: determine that the fingerprint data fails to match the preset fingerprint data; and output prompt information (see paragraph 0010).
Regarding claim 9, Huang discloses wherein the fingerprint recognition circuit is further configured to send a matching success message to the login circuit after completing fingerprint recognition (see paragraph 0008).
Regarding claim 10, Regarding Huang discloses caching a matching success result; and send a matching success message to the login circuit when the terminal device enters a login stage (see paragraphs 0008-0009, when a match is found a flag is set [cache a success result] and the login begins).
Regarding claim 11 Huang discloses a micro control unit (MCU), wherein the MCU comprises the fingerprint recognition circuit (paragraph 0016).
Regarding claims 12 and 13, Huang does not explicitly say how the user is prompted thus does not explicitly disclose using acoustic or light information to prompt the user. However it is very well known to use acoustic or light information prompting to 
Regarding claim 14, Huang discloses the fingerprint recognition circuit is further configured to send the preset fingerprint data to the login circuit after completing fingerprint recognition (see paragraph 0008).
Regarding claim 15, the fingerprint recognition circuit is further configured to: cache a matching success result; and send the preset fingerprint data to the login circuit when the terminal device enters a login stage (see paragraphs 0008-0009, when a match is found a flag is set [cache a success result] and the login begins).
Claim 16 is similarly analyzed to claim 3. 
Regarding claim 18, Huang discloses wherein the fingerprint recognition circuit is further configured to: determine that the fingerprint data match the preset fingerprint data; and send the preset fingerprint data to the login circuit (see paragraphs 0007-0008).
Regarding claim 19, Huang discloses wherein the fingerprint recognition circuit is further configured to: determine that the fingerprint data fails to match the preset fingerprint data; and output prompt information (see paragraph 0010).

    PNG
    media_image9.png
    328
    409
    media_image9.png
    Greyscale

Regarding claim 20, Huang discloses wherein the fingerprint recognition circuit is further configured to send a matching success message to the login circuit after completing fingerprint recognition (see paragraph 0008).
Regarding claim 21, Huang discloses cache a matching success result; and send a matching success message to the login circuit when the terminal device enters a login stage (see paragraphs 0008-0009, when a match is found a flag is set [cache a success result] and the login begins).

    PNG
    media_image10.png
    295
    416
    media_image10.png
    Greyscale


	Regarding claim 22, a micro control unit (MCU), wherein the MCU comprises the fingerprint recognition circuit (paragraph 0016).


    PNG
    media_image11.png
    220
    416
    media_image11.png
    Greyscale



	Regarding claim 24, Huang discloses that the fingerprint recognition circuit is located in a CPU (see figure 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.